                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


QUEEN BOYKIN,                                    )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )   CIVIL ACTION 18-0281-WS-MU
                                                 )
HOME CHOICE OF ALABAMA, INC.,                    )
d/b/a SPRINGHILL HOME HEALTH                     )
AND HOSPICE,                                     )
                                                 )
       Defendant.                                )


                                             ORDER
       This matter comes before the Court on defendant Home Choice of Alabama, Inc.’s Partial
Motion to Dismiss (doc. 7). The Motion has been briefed and is now ripe.
I.     Relevant Background.
       Plaintiff, Queen Boykin, brought this action against her former employer, Home Choice
of Alabama, Inc., alleging violations of the Americans with Disabilities Act, 42 U.S.C. §§ 12101
et seq., and the Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 et seq. (the
“FMLA”). As presently framed, Boykin’s Amended Complaint sets forth four causes of action
against Home Choice, three of which arise under the FMLA. Those FMLA claims, which are
the subject of defendant’s Rule 12(b)(6) motion, consist of the following: a claim of FMLA
interference, asserting that Home Choice interfered with Boykin’s rights by failing to provide her
with FMLA paperwork, failing to advise her of FMLA rights, and denying her FMLA leave to
which she was entitled (Count II); a claim of FMLA interference, asserting that Home Choice
interfered with Boykin’s rights by terminating her employment (Count III); and a claim of
FMLA discrimination/retaliation, asserting that Home Choice retaliated against Boykin by
terminating her employment for attempting to exercise her FMLA rights (Count IV). Home
Choice now seeks dismissal of Counts II through IV, by challenging the sufficiency of the
Amended Complaint to plead that Boykin was qualified to avail herself of FMLA leave, to plead
prejudice for purposes of Count II, and to plead distinct causes of action for Counts III and IV.
       According to the well-pleaded factual allegations of the Amended Complaint,1 Boykin “is
the principal caretaker and is needed to care for her dependent adult son, who suffers from
permanent brain injury as a result of a car accident.” (Doc. 5, ¶ 17.) The Amended Complaint
further alleges that Boykin’s “son’s medical condition/disability requires specific care and
renders him incapable of self-care because of a mental or physical disability.” (Id.) Plaintiff’s
pleading also states that Boykin’s “son required rehabilitation which he received twice a week
with Easter Seals,” and that Boykin needed “to take her son to/from his rehabilitation
appointments due to the Plaintiff’s need to care for her son due to his incapability of self-care
because of a mental or physical disability.” (Id.)
II.    Analysis.
       A.      Governing Legal Standard.
       To withstand Rule 12(b)(6) scrutiny and satisfy the minimum pleading requirements
prescribed by Rule 8(a), a plaintiff must plead “enough facts to state a claim to relief that is
plausible on its face,” so as to “nudge[] [his] claims across the line from conceivable to
plausible.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 2d
929 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citation
omitted). “This necessarily requires that a plaintiff include factual allegations for each essential
element of his or her claim.” GeorgiaCarry.Org, Inc. v. Georgia, 687 F.3d 1244, 1254 (11th Cir.
2012). Thus, minimum pleading standards “require[] more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.
As the Eleventh Circuit has explained, Twombly / Iqbal principles demand that a complaint’s
       1
                For purposes of evaluating the Partial Motion to Dismiss, the Court accepts as
true all well-pleaded factual allegations of the Amended Complaint, and draws all reasonable
inferences in favor of Boykin. See Almanza v. United Airlines, Inc., 851 F.3d 1060, 1066 (11th
Cir. 2017) (“We must accept the factual allegations in the complaint as true and construe them in
the light most favorable to the plaintiff”); Keating v. City of Miami, 598 F.3d 753, 762 (11th Cir.
2010) (on Rule 12(b)(6) review, courts “accept[] the facts alleged in the complaint as true” and
“draw[] all reasonable inferences in the plaintiff’s favor”). That said, “[l]egal conclusions
without adequate factual support are entitled to no assumption of truth.” Mamani v. Berzain, 654
F.3d 1148, 1153 (11th Cir. 2011); see also Almanza, 851 F.3d at 1071 (“On a Rule 12(b)(6)
motion to dismiss, the Court does not accept as true unwarranted deductions of fact.”).




                                                 -2-
allegations be “enough to raise a right to relief above the speculative level.” Speaker v. U.S.
Dep’t of Health and Human Services Centers for Disease Control and Prevention, 623 F.3d
1371, 1380 (11th Cir. 2010) (citations omitted). “To survive a 12(b)(6) motion to dismiss, the
complaint does not need detailed factual allegations, … but must give the defendant fair notice of
what the plaintiff’s claim is and the grounds upon which it rests.” Randall v. Scott, 610 F.3d
701, 705 (11th Cir. 2010) (citations and internal quotation marks omitted). The allegations “must
… state a claim for relief that is plausible – and not merely possible – on its face.” Almanza v.
United Airlines, Inc., 851 F.3d 1060, 1066 (11th Cir. 2017).
       B.      Whether Plaintiff Was Qualified to take FMLA Leave.
       Boykin’s FMLA claims are rooted in allegations that she required time off from work in
order to care for her adult son, who has a serious health condition. On its face, the statute
provides for FMLA leave entitlement for an eligible employee “[i]n order to care for the spouse,
or a son, daughter, or parent, of the employee, if such spouse, son, daughter, or parent has a
serious health condition.” 29 U.S.C. § 2612(a)(1)(C). Under the FMLA, the term “son” is
defined, in relevant part, to mean the employee’s child who is “18 years of age or older and
incapable of self-care because of a mental or physical disability.” 29 U.S.C. § 2611(12)(B).
Accompanying regulations expound on this definition as follows:
       “Incapable of self-care means that the individual requires active assistance or
       supervision to provide daily self-care in three or more of the activities of daily
       living (ADLs) or instrumental activities of daily living (IADLs). Activities of
       daily living include adaptive activities such as caring appropriately for one’s
       grooming and hygiene, bathing, dressing and eating. Instrumental activities of
       daily living include cooking, cleaning, shopping, taking public transportation,
       paying bills, maintaining a residence, using telephones and directories, using a
       post office, etc.”
29 C.F.R. § 825.122(d)(1).
       In its Motion to Dismiss, Home Choice maintains that Boykin’s Amended Complaint
does not plead any viable FMLA claims because it “is devoid of any of the facts necessary to
demonstrate that her son is incapable of performing daily self-care without active assistance or
supervision.” (Doc. 8, at 7.) Defendant would place a higher pleading burden on plaintiff than
the Federal Rules of Civil Procedure require. Even in the wake of Twombly and Iqbal, “[t]o
survive a Rule 12(b)(6) motion to dismiss, a complaint need not provide detailed factual
allegations.” Patel v. Specialized Loan Servicing, LLC, --- F.3d ----, 2018 WL 4559091, *5
(11th Cir. Sept. 24, 2018). Rather, all that is necessary is that the complaint “include enough


                                                 -3-
facts to state a claim to relief that is plausible on its face.” Checker Cab Operators, Inc. v.
Miami-Dade County, 899 F.3d 908, 915 (11th Cir. 2018). Boykin’s Amended Complaint
includes enough facts to state a plausible claim that she qualified for leave under the FMLA
(i.e., that she requires FMLA leave in order to care for an adult son who is incapable of self-
care because of a mental or physical disability). Boykin’s pleading achieves that objective by
specifically alleging the following facts, among others: (i) Boykin’s adult son suffers from a
permanent brain injury as a result of a car accident; (ii) he requires specific care, ongoing
medical attention and treatment, including rehabilitation on a twice-weekly basis; (iii) Boykin
is his principal caretaker; and (iv) Boykin must transport him to his rehabilitation appointments.
From such factual allegations, it is certainly plausible that Boykin has an adult son within the
definition of the FMLA who is incapable of self-care because of a mental or physical disability.
No further detailed factual allegations as to whether plaintiff qualified for FMLA leave are
necessary in Boykin’s Amended Complaint to assert plausible FMLA claims.
       Home Choice’s arguments to the contrary are not persuasive. As an initial matter,
defendant suggests that Boykin’s Complaint must plead with specificity facts confirming that the
requirements of § 825.122(d)(1) are satisfied; however, such a notion is contrary to the well-
settled principle that detailed factual allegations are unnecessary to overcome a Rule 12(b)(6)
motion. A plaintiff is not required to allege in her pleading every single detail she would need to
prevail on her claims at trial. Nor has Home Choice identified any decisional authorities holding
that a pleading falls short of Twombly / Iqbal minimum requirements where it fails to plead with
specificity the three ADLs or IADLs identified in § 825.122(d)(1) as prerequisites for an adult
child to be considered “incapable of self-care.”2 As pleaded, Boykin has set forth sufficient facts

       2
                 The cases on which defendant relies stand for the proposition that merely stating
the phrase “serious health condition,” without identifying a specific illness, does not plead
sufficient facts for an FMLA claim. (Doc. 8, at 7.) Here, by contrast, Boykin has identified with
specificity the nature of her son’s impairment (i.e., permanent brain injury resulting from an
automobile accident). That allegation, in concert with the other well-pleaded facts in her
Amended Complaint, is sufficient to render it plausible that Boykin was qualified to take FMLA
leave. Nor are defendant’s citations to cases at the summary judgment stage applicable here (see
doc. 8, at 6); after all, on Rule 56 review, a plaintiff’s burden is substantially higher than at the
Rule 12(b)(6) motion stage. See, e.g., Fleming v. Lind-Waldock & Co., 922 F.2d 20, 23 (1st Cir.
1990) (motion to dismiss and motion for summary judgment “place different burdens on the
parties at different times in the course of litigation”).




                                                 -4-
to raise a plausible inference that her son is incapable of self-care, thereby rendering her
“qualified” for purposes of unlocking FMLA leave rights. Defendant’s objection that somehow
it is deprived of “fair notice” of plaintiff’s claims “[w]ithout facts of the manner in which
Plaintiff’s son is incapable of daily self-care” (doc. 8, at 8) is not convincing, and runs contrary
to the applicable pleading standard as outlined above. The Court expressly finds that the
Amended Complaint, as pleaded, furnishes Home Choice with fair notice of the grounds on
which Boykin’s claims rest, and satisfies the principles announced in the Twombly / Iqbal line of
authorities. Dismissal of Counts II, III and IV is not warranted on the ground that Boykin has
failed to plead more detailed facts identifying specific activities as to which her son is unable to
care for himself (i.e., that Boykin has failed to plead sufficiently that she is “qualified” for
FMLA leave).
       C.      Count II and Allegations of Prejudice.
       Recall that Count II of the Amended Complaint asserts a claim that Home Choice
interfered with Boykin’s FMLA rights by failing to furnish her with appropriate paperwork,
failing to advise her of her rights, and denying her FMLA leave. As pleaded, the relief sought by
Boykin for Count II consists of “lost wages (plus interest), lost benefits (plus interest), liquidated
damages, an injunction and a declaratory judgment.” (Doc. 5, ¶ 60.)
       As an alternative ground for the Motion to Dismiss, Home Choice argues that Count II
must be dismissed because “[n]owhere in Count [II] or otherwise does Plaintiff allege any
prejudice from these actions.” (Doc. 8, at 8.) The FMLA provides that an employer who
violates the non-interference provisions of 29 U.S.C. § 2615 “shall be liable to any eligible
employee affected … for damages … and … for such equitable relief as may be appropriate,
including employment, reinstatement, and promotion.” 29 U.S.C. § 2617(a)(1). Boykin’s Count
II is predicated on the private right of action set forth in § 2617. Moreover, the Supreme Court
has explained that “§ 2617 provides no relief unless the employee has been prejudiced by the
violation: The employer is liable only for compensation and benefits lost by reason of the
violation, … for other monetary losses sustained as a direct result of the violation, … and for
appropriate equitable relief.” Ragsdale v. Wolverine World Wide, Inc., 535 U.S. 81, 89, 122
S.Ct. 1155, 152 L.Ed.2d 167 (2002) (citations and internal quotation marks omitted); see also
Evans v. Books-A-Million, 762 F.3d 1288, 1295 (11th Cir. 2014) (“To prove FMLA interference,
[plaintiff] must demonstrate that she was denied a benefit to which she was entitled under the



                                                  -5-
FMLA, … and that she has been prejudiced by the violation in some way.”) (citations and
internal marks omitted).
       Home Choice is correct that Boykin has not alleged any loss of compensation, benefits or
monetary losses sustained as a direct result of the alleged interference (i.e., failure to provide
paperwork or advise her of rights, denial of FMLA leave). Nonetheless, it is not correct to
equate a lack of allegations of legal damages with a lack of allegations of prejudice; indeed, the
Eleventh Circuit has expressly opined to the contrary. See Evans, 762 F.3d at 1296 (rejecting
notion that “an FMLA plaintiff must demonstrate that she is entitled to traditional damages” for
interference claim to survive because “such a requirement would render meaningless the plain
language of the FMLA, which makes clear that equitable relief may be available, separate and
apart from legal damages”); Demers v. Adams Homes of Northwest Florida, Inc., 321 Fed.Appx.
847, 849 (11th Cir. Mar. 20, 2009) (explaining that plaintiff could not recover monetary damages
under § 2617 where defendant “violated the FMLA by denying her leave, but [plaintiff] cannot
articulate any harm suffered from the denial,” but that district court retained discretion as to
equitable relief). Simply put, to satisfy the “prejudice” prong of an FMLA interference claim, a
plaintiff “need only demonstrate some harm remediable by either ‘damages’ or ‘equitable
relief.’” Evans, 762 F.3d at 1296.
       It is at least plausible at this early stage of the litigation that Boykin may be able to
demonstrate some harm from the denial of her FMLA leave that may be remediable by equitable
relief. Indeed, the Eleventh Circuit has cautioned that as to the equitable relief component of §
2617, “the court must consider the individual facts and circumstances of a plaintiff’s case, and
must not refuse even to consider equitable relief.” Evans, 762 F.3d at 1296. Here, Boykin’s
Amended Complaint requests equitable relief in the form of an injunction and declaratory
judgment to remedy Home Choice’s refusal to allow her to take FMLA leave. At this
preliminary stage, the Court has not formed, and cannot properly form, any opinion as to whether
equitable relief is or is not appropriate as to Boykin’s FMLA interference claim relating to Home
Choice’s alleged denial of leave and failure to provide paperwork and notice of her rights.
Therefore, dismissal of Count II is not warranted at this time on a “no-prejudice” theory because
the Court cannot foreclose the possibility that equitable relief may be appropriate in accordance




                                                 -6-
with Evans, even in the absence of legal damages. Defendant’s Motion to Dismiss is properly
denied as to the “no-prejudice” ground for dismissal of Count II.3
       D.      Whether Count III is Simply a Restatement of Count IV.
       Finally, Home Choice seeks dismissal of the FMLA interference claim set forth at Count
III of the Amended Complaint on the ground that it “is basically the same allegations made in”
the FMLA retaliation claim set forth at Count IV. (Doc. 8, at 9.) Count III alleges that Home
Choice “denied or otherwise interfered with the Plaintiff’s substantive rights under the Act by
terminating the Plaintiffs’ [sic] employment.” (Doc. 5, ¶ 67.) By comparison, Count IV alleges
that Home Choice “discriminated/retaliated [a]gainst the Plaintiff for having exercised or
attempted to exercise her FMLA rights by terminating her employment.” (Id., ¶ 78.) In its
Motion to Dismiss, Home Choice cites a single unpublished district court decision from this
Circuit for the proposition that where an FMLA interference claim “is largely a clone” of a
separate FMLA retaliation claim, the two claims merge and only the retaliation claim remains.
       Even after reviewing the authority cited by Home Choice, it is not at all clear why an
FMLA interference claim and an FMLA retaliation claim should or must merge into one at the
Rule 12(b)(6) stage simply because they involve similar factual allegations (i.e., the same
adverse employment action). FMLA interference claims and FMLA retaliation claims are
legally distinct, with different elements and burdens of proof. See, e.g., Batson v. Salvation
Army, 897 F.3d 1320, 1331 (11th Cir. 2018) (“Unlike with an FMLA retaliation claim, to succeed
on an FMLA interference claim an employee need only demonstrate by a preponderance of the
evidence that she was entitled to an FMLA benefit that was denied.”) (citation omitted); White v.


       3
                In so concluding, the Court does not adopt Boykin’s argument that Count II
adequately pleads harm because plaintiff has “alleged that the Defendant’s denial of her FMLA
leave played a role in her termination.” (Doc. 13, at 10.) Boykin has brought two separate
FMLA interference claims, to-wit: (i) a claim that Home Choice interfered with her FMLA rights
by failing to give her paperwork, advise her of her rights, or grant her leave (Count II); and (ii) a
separate claim that Home Choice interfered with her FMLA rights by terminating her
employment (Count III). Plaintiff’s argument that the denial of FMLA leave was involved in her
termination – and therefore counts as prejudice for Count II – conflates Counts II and III,
whereas this aspect of the Motion to Dismiss is directed solely at Count II. The termination of
Boykin’s employment may constitute prejudice for purposes of Count III, but it cannot also
constitute prejudice for Count II without fusing Counts II and III into a singular FMLA
interference claim, which Boykin has not pleaded.




                                                 -7-
Dixie, 2018 WL 3343224, *10 (11th Cir. July 9, 2018) (“FMLA retaliation claims differ from
interference claims in that, for retaliation claims, the employee must prove that the employer was
motivated by impermissible retaliatory or discriminatory animus.”). Where FMLA retaliation
and interference claims are litigated together, “at trial, it remains the employer’s burden to
establish its affirmative defense by showing that it did not interfere with its employee’s
substantive rights under the FMLA by terminating the employee.” Batson, 897 F.3d at 1331 n.6.
       To be sure, if Home Choice shows that it would have terminated Boykin’s employment
regardless of any FMLA leave she took or requested, then both the FMLA interference and
FMLA retaliation claims would fail as a matter of law; however, the mere potential similarity of
a summary judgment analysis for the two claims does not necessitate perfunctory dismissal of
the interference claim at the Rule 12(b)(6) stage. See, e.g., Jones v. Aaron’s Inc., 2018 WL
4203459, *8 (11th Cir. Sept. 4, 2018) (“Often, as alleged here by Jones, the same employment
actions can form the basis for FMLA claims of interference and retaliation.”); White, 2018 WL
3343224, at *10 (“Because undisputed evidence in the record demonstrates that Winn Dixie
would have proceeded with White’s termination regardless of his requests for FMLA leave, the
district court did not err in granting summary judgment to Winn Dixie on his claims of FMLA
retaliation and interference.”); Batson, 897 F.3d at 1331-32 (recognizing that at summary
judgment, “the analyses for an FMLA interference claim based on an employee’s termination
and an FMLA retaliation claim are essentially the same,” but reversing summary judgment and
allowing both claims to proceed to trial).
       In light of the foregoing, the Court will not dismiss Count III merely because it hinges on
the same adverse employment action as Count IV. The FMLA creates both interference and
retaliation claims, and defendant has not shown that the former avenue is foreclosed as a matter
of law whenever a plaintiff also pursues the latter.
III.   Conclusion.
       For all of the foregoing reasons, Defendant’s Partial Motion to Dismiss (doc. 7) is
denied. Defendant has already filed an Answer (doc. 10) to the Amended Complaint; therefore,
it is appropriate for a Preliminary Scheduling Order to be entered at this time.
       DONE and ORDERED this 26th day of October, 2018.

                                              s/ WILLIAM H. STEELE
                                              UNITED STATES DISTRICT JUDGE


                                                 -8-
